Case 1:18-cV-08149-LAP Document 8 Filed 12/11/18 Page 1 of 3
Case 1:18-cv»08149-LAP Dccument 7 Fi!ed i2/04/18 Page l of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

JOHN TOMSON, derivatively on behalf of Case No. 1218-cv-8149
OHR PHARINIACEUTICAL, I'NC.,

Plaintiff,

V.

MICHAEL FERGUSON, JASON S. SLAKTER, S'I`IPULATION AND\[‘ .-`...`.-.
SAM BACKENROTH, ORIN HIRSCHMAN, S'I`AY ORI)ER

IRACH TARAPOREWALA, THOMAS M.
R_IEDHAMMER, and JUNE S. ALMENOFF,

 

 

 

 

Defendants,

and

OHR PHARMACEUTICAL, INC.,
Nominal Defendant.

 

 

 

Plaintiff John Tomson (“Plaintiff"), defendants Michael Ferguson, Jason S. Slakter, Sarn
Backenroth, Orin Hirschman, Irach Taraporewala, Thomas M. Riedharnmer, and June S. Alrnenoff
(collectively, “Individual Defendants”), and nominal defendant Ohr Pharmaceutical, Inc. (“Ohr”
and with Individual Defendants, “Defendants”), all represented by their undersigned counsel,
agree as follows:

l. Plaintiff filed the Stockholder Derivative Cornplaint on September 6, 2018 (ECF
No. 1) (tbe “Coznpiaint”), commencing the above-captioned action (the “Derivative Action”).

2. Undersigned counsel hereby agrees to accept service of the Complaint on behalf of
Defendants to the extent Defendants have not already been Served or accepted service Plaintiff

hereby agrees that, in accepting service Defendants preserve all arguments, including jurisdiction

37040546v2

Case 1:18-cV-08149-LAP Document 8 Filed 12/11/18 Page 2 of 3
Case 1:18~cv-08149~LAP Document 7 Filed 12/04/18 Page 2 of 3

3. There exists a reiated federal securities class action captioned Khanna v. Ohr
Pharmaceutical, Inc. et al, No. 1:18-cv-1284 (the “Securities Action” , pending before this Court,
and a stockholder derivative action captioned Barke v. Ferguson, et al, 652164/2018, pending
before the New York Supreme Court, New York County (the “State Derivative Action”).

4. ln the interest of efficiency and in light of the substantial overlap between the
Derivative Action, the State Derivative Action, and the Securities Action, the Derivative Action is
stayed against all Defendants until entry of an order on Securities Defendants’l motion to dismiss
in th"i: related Secnrities Action, but subject to each Party’s right, upon notice to the other Party, to
move the Court to lift or extend the stay upon a showing of good cause, and the other Party’s right
to oppose such a motion

5. Within thirty (3 0)_ days of the termination of the stay, Defendants and Piaintiff shall
meet and confer concerning a schedule for further proceedings, if any, and, should an agreement
be reached, the parties will submit either a joint proposed schedule or a letter stating that the parties
could not reach an agreement regarding a proposed schedule to the Court within forty~day (45)
days of the termination of the stay,

6. Plaintiff may file an amended complaint during the pendency of the stay if
necessary Defendants shall be under no obligation to respond to any complaint while the
Derivative Action is stayed

7. The Parties agree to meet and confer about discovery in the Derivative Action
should it proceed in the Securities Action or in any other related action while the case is stayed,

including, but not limited to, depositions and written discovery.

 

1 “Securities Defendants” refers to Ohr Pharrnaceuticai Inc., .lason Siakter, Sam Backenroth, and
lrach Taraporcwala.

37040546\»'2

 

Case 1:18-cV-O8149-LAP Document 8 Filed 12/11/18 Page 3 of 3
Case l:lB-cv-OBl¢tQ-LAP Document 7 Fiied 12/04/18 Page 3 of 3

8. in the event that Defendae_ts agree to produce, or any Defendant is ordered, by a
court of competent jurisdiction, to produce any documents pursuant to a books and records request
to any holder or beneficial owner of Ohr stock, in the Securities Action, or in any stockholder
derivative action, copies of such documents shall be provided to Piaintiff within ten (10) days,
subject to Plaintiff and Defendants executing an appropriate confidentiality agreement governing
the use and disclosure of such materials

9. lf there is a mediation or any formal settlement meeting to resolve the claims
asserted in the Securities Action, State Derivative -Action, or in any other related action,
Defendants shall invite Dcrivative Plaintift` to participate in any such mediation or formal
settlement meetingl

Dated: `_December 4, 2018
New York, New York

 

 

TROUTM./§,l,\l SANDE§S LLP LEVI & IN KY, LLP
By: fields-elec %M¢¢é»r/ _ By: , _,/’ "
.`-"Aurora Cas'sirer lo h Levi

878 'I`hird Avenue 55 Broaci ay, lO.tb Floor
New York, NY 10022 New Yor , NY 10006
Teieph_one: (212) 704~6249 Telephone: (2l2) 363-7500
Ernail: auroracassirer@troutman.com Email: jievi@zik.corn
Counse!for Defendants Caunselfor Plaz‘ut§g”

SO ORD_ERED:

r "{
nated; nea-smsa _é, 2018

Ne York, New York y
o%¢azza 4 /w/Za'

U.S`D.J.

37040546v2

 

 

